Title: Francis Adrian Van der Kemp to Thomas Jefferson, 12 October 1817
From: Van der Kemp, Francis Adrian
To: Jefferson, Thomas


                    
                        Dear and respected Sir!
                        Philadelphia
12 oct. 1817.
                    
                    The condescending kindnesses and proofs of your regard, with which I have been honoured by you induces me, to take the liberty of offering to your acceptance, the humble tribute of a female acquaintance, with which I was lately favoured. I paid her a visit at New-york and could not decline, to Send you in her name her last publication—before She returned to her native country—Amsterdam. She is an uncommon female—of respectable and wealthy Parents—paying dearly by her Sufferings for her Patriotism. She gives me the following account of her Lot in a Letter of Sept. 4th „I hope, that my little work, though considerably deficient as to Style and Language may be considered by you as having a tendency to do Some good.—
                    Soon after our glorious prospects (95) respecting the Liberty and happiness of the Republic began to be in part lost, and a kind of anti-democratic faction prevailed greatly. About 1799 I 17½  years old began to Show my desire to take an active part in attempts intended for the restoration of true liberty and a more democratic State of things; and ere long I acted more or less, when Some Opportunity offered for me, chiefly by procuring the printing of pieces attended With Some danger of persecution.—After Some light persecution I was in 1806 arrested on account of a tract of mine, when the country was about to  fall under the yoke of Bonaparte and his Brother to be king over us.
                    After a trial, which lasted 3 months I was confined for three two years in a way, of correction, afterwards 10 months at liberty and in my mothers house; there upon (4 May 1809) arrested on account of tracts against a threatning measure, partaking of the nature of conscription; after a trial lasting Six months, and a Sentence of Short bannishment, I was retained in prison, and an arbitrary confinement during the pleasure of government threat’ned me: then I escaped from prison Somewhat in a Similar way as la Valette of late, and was Since 8 months in England—and further alternately in Secret in my mother’s house, or in Some place where I was unknown and bore another name. This was attended with considerable difficulties, though divine Providence kept me out of the hands of Persecutors often in a very remarkable manner, and Seeing it appeared, that I had no more any prospect of being useful to my Suffering country I in 1812 resolved to try to escape hither, and Succeeded therein—my Dear and allmost dying mother consenting: and wishing to live till She Should know me to be out of the reach of persecution. Here I have Sojourned, living rather poorly, and under the apparent disadvantages of decay of health, and of being quite unknown—
                    I have drawn up my last publication—a last tribute to the good cause of Liberty—with inexpressible trouble—May Patriotic Zeal and watchfulness revive in these highly favoured united States, and may, if needs, the Americans at large—Shew themselves of one mind with the citisens of oneyda County—„
                    She was a few days, as She informed me, confined in England, and ordered to leave that country. That She no Sooner addressed me was—„to preserve her Independence to avoid obligations—to Skreen her friends in Holland from persecution, to which they might have been exposed—if her residence had been discovered„
                    Recommending myself to your honoured remembrance—I remain
                    
                         Dear and respected Sir! Your obed. and obliged
                        Fr. Adr. vanderkemp
                    
                